Citation Nr: 1753577	
Decision Date: 11/22/17    Archive Date: 12/01/17

DOCKET NO.  14-23 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a left shoulder disability. 

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a right knee disability, to include as secondary to a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Ford, Associate Counsel


INTRODUCTION

The Veteran served active duty in the United States Army from August 1957 to March 1959.

This appeal arises before the Board of Veterans' Appeals (Board) from a May 2011 rating decision in which the Department of Veteran Affairs (VA) Phoenix, Arizona, Regional Office (RO) denied entitlement to service connection for a left shoulder disability, a right shoulder disability, a left knee disability, and a right knee disability, to include as secondary to a left knee disability.  

In August 2017, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A copy of the transcript has been associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets this delay, the record reflects that further development is required with respect to the nature and etiology of the Veteran's left knee disability, right knee disability, right shoulder disability, and left shoulder disability.

The Veteran contends that his left knee disability, right knee disability, right shoulder disability, and left shoulder disability are due to his period of service.  Specifically, the Veteran asserts that his left knee, right shoulder, and left shoulder disabilities are due to an injury incurred while in service.  Moreover, the Veteran asserts that his right knee disability is due to or aggravated by his left knee disability.

In a March 2010 response to a Request for Information, the National Personnel Records Center (NPRC) advised the RO that the Veteran's service treatment records are fire-related and unavailable for review in this case.  The Board is aware that when the service records are unavailable through no fault of the Veteran, VA has a heightened duty to assist, as well as an obligation to search alternative form of medical evidence which may support the Veteran's claims.  See, e.g., Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Board notes that the Veteran has presented medical records that contain information regarding his current bilateral knee and bilateral shoulder disabilities.  Moreover, the Veteran has offered testimony regarding the symptoms he has experienced since his separation from service.  The Veteran has not been afforded a VA examination to determine the nature and etiology of these disabilities.  See 38 C.F.R. § 3.159(c)(4) (2017).

For these reasons, a remand is necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination with an appropriate examiner(s) to determine the nature and etiology of his left knee disability, right knee disability, right shoulder disability, and left shoulder disability.  Separate examinations may be scheduled if deemed necessary.  The claims file should be made available and reviewed by the examiner(s) in conjunction with conducting the examination.  The examiner(s) must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  In rendering these opinions, the examiner(s) should consider and discuss the available record, to include the January 1959 Military Hospital letter, the April 1987 Social Security Administration decision, and the January 2003 private medical examination.

The examiner(s) should address the following:

a.  Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's left and right shoulder disabilities were manifested in, caused by, or is otherwise etiologically related to his period of service.

b.  Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's left knee disability was manifested in, caused by, or is otherwise etiologically related to his period of service.

c.  Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's right knee disability was manifested in, caused by, or is otherwise etiologically related to his period of service.  

d.  Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's right knee disability is due to or aggravated by the Veteran's left knee disability.  

In rendering the requested opinions, the examiner(s) must consider and discuss all pertinent medical and other objective evidence, as well as all lay assertions, to include any assertions as to onset and continuity of symptoms.  The examiner(s) should explain the medical basis for the conclusions reached.

2.  Then, readjudicate the claims.  If the benefits sought remain denied, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JENNIFER HWA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




